ORDER
PER CURIAM.
Appellant, John Zindel, (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Appellant seeks to vacate his convictions and sentences for first-degree murder, section 565.020, RSMo 1994,1 and armed criminal action, section 571.015, for which appellant was sentenced to two concurrent terms of life in prison. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.